PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/838,553
Filing Date: 15 Mar 2013
Appellant(s): Bonutti, Peter, M.



__________________
Jason H. Conway
Reg. No. 61,381
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8-25-21.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11-25-20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4-5, 9, 23-33 and 36-40 are rejected under 35 USC 101.


(2) Response to Argument
With respect to the 101 rejection Appellant argues that the instant claim do not cover or related to managing personal behavior or relationships or interactions between people. Examiner respectfully disagrees. The steps of “providing a query relating to the medical condition…”, “comparing the received patient data and patient directive data to corresponding baseline data” and generating a medical diagnosis based on the received data and patient directive data” falls under certain methods of organizing human activities since the query provided to the patient by a computer is inquiring about a patient (managing personal behavior). While the steps of comparing patient data and patient directive data and generating a medical diagnosis falls under managing personal behavior or relationships since it follows rules or instructions.
Appellant argues claim 1 recites detailed improvements to the way medical data used to form a diagnosis via telemedicine is therefore recites a practical application 
Appellant argues that the claims are similar to that of Thales. Examiner respectfully disagrees. Unlike in Thales where it uses sensors to efficiently track an object on a moving platform. There is no such moving platform in the instant claim.
Appellant argues that the claims are similar to that of Example 45 that claim employs the information to generate a directive that designates the position of the sensor of the patient and the range of motion exercise performed by the patient, thereby imposing a meaningful limitation on the claim. Examiner respectfully disagrees. Example 45 Claim 2 recites sending control signals to the injection molding apparatus. The instant claim uses input data via questionnaire and visual input to perform a diagnosis, it does not send controlling signal to an injection molding apparatus.
Appellant argues that the claim elements such as ““receiving a medical condition selection…”, “receiving patient data relating to the query…”, “transmitting a directive based on the received patient data…”, “receiving patient directive data…..” are not incidental to the primary process because they impose meaningful limits on the claim, and that these claim elements recite a particular way for determining the placement of the sensor on the patient and for determining the range of motion exercise the patient is to perform by using the patient data received from the patient. Examiner respectfully 
Appellant argues that the claims recite additional elements that amount to significantly more than the judicial exception, specifically, the claim elements recite using the patient data in a particular way to control the placement of the sensor and the movement of the patient in order to generate the necessary and relevant data to form a diagnosis. Examiner respectfully disagrees. The claim features that they assert are unconventional under step 2B are the same features that have been identified as abstract. Though a sensor is used to capture motion data, there is no step of determining a placement of the sensor, therefore this is merely used to input data.
With respect to independent claims 9 and 36, they are addressed as above.
With respect to claims 4, 29, 38, Appellant argues that claims integrates any judicial exemption into a practical application because it provides additional meaningful limits of how the directive further sets up the telemedicine system by designating where the first video camera is to positioned relative to the patient. Examiner respectfully disagrees. The claim limitation recites instructions which falls under the certain methods of organizing human activity (rules or instructions).
With respect to claim 23, 30 and 38, Appellant argues that the claims provides additional meaningful limits of how the directive further sets up the telemedicine system. Examiner respectfully disagrees. The claim limitation recites instructions which falls under the certain methods of organizing human activity (rules or instructions).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 112a rejections of claims 1, 4-5, 9, 23-33 and 36-40  are withdrawn.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/REGINALD R REYES/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
Janice Mooneyham                                                                                                                                                                                                                                                                                                                                                                                                            /JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                               /Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.